 1
                                           HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA
 9                                WESTERN DIVISION
10   UNITED STATES,                              NO. 2:16-cr-00007-RSM
11
                 Plaintiff,
12                                               Order
     vs.
13

14   LONNIE EUGENE LILLARD,
15               Defendant.
16

17
           GOOD CAUSE APPEARING, IT IS HEREBY ORDERED:
18

19
           1.    No later than June 29, 2021, the government shall file a

20         memorandum stating in as much detail as possible what evidence it seeks
21         from the sealed transcript and arguing why that evidence is relevant to the
22         Faretta arguments made in Appellant’s Opening Brief.
23         2.    No later than July 6, 2021, the defense shall file a brief responding to
24         the government’s brief, making any argument it wishes to make why the
25         evidence the government seeks is not relevant.
26         3.    No later than July 9, 2021, the government may file a reply to the
27         defense memorandum.
28         4.    After receiving the memoranda, the Court shall determine as

                                             1
 1         expeditiously as possible (a) whether the government is correct that
 2         evidence of the sort the government seeks is relevant to the Faretta
 3
           arguments made in Appellant’s Opening Brief and (b) whether the
 4
           transcript contains such evidence. If the transcript contains such evidence
 5
           and the Court determines it is relevant, it shall order only those portions of
 6
           the transcript disclosed to the government.
 7
            IT IS FURTHER ORDERED that page 1 through page 12, line 18 of the
 8
     transcript shall be disclosed to the government immediately, as those portions of
 9
     those proceedings were not in camera, but took place with government counsel
10
     present.
11
                 DATED this 21st day of June, 2021.
12

13

14

15

16
                                                          A
                                                          RICARDO S. MARTINEZ
17                                                        CHIEF UNITED STATES
                                                          DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28


                                              2
